DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 16/551,627 08/26/2019
16/551,627 is a CON of 15/209,685 07/13/2016 PAT 10395247
15/209,685 is a CIP of 14/587,745 12/31/2014 PAT 10318936
14/587,745 is a CIP of 13/782,587 03/01/2013 PAT 10395223
13/782,587 has PRO 61/657,339 06/08/2012
13/782,587 has PRO 61/607,882 03/07/2012

Terminal Disclaimer
	Terminal Disclaimers filed on 04/1/2022 have been approved.

Status of Claims
	Claims 1-20 are in condition of allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cory G. Smith on 04/25/2022.
 	Claim 1. (Currently Amended) A system comprising: 
one or more processors; and 
one or more non-transitory computer-readable media storing computing instructions that, when executed on the one or more processors, cause the one or more processors to perform: 
receiving a request based on a sender initiating a funds transfer, wherein the funds transfer is for the sender to make a payment to a non-financial institution, wherein the sender has a sender account at a sender financial institution, and wherein the non-financial institution has a recipient account at a recipient financial institution; 
[[facilitating]] obtaining sender identifying information from the sender; and 
[[facilitating]] sending at least (a) the sender identifying information, (b) a recipient public identifier of the non-financial institution, and (c) a payment amount for the payment to the sender financial institution to cause the sender financial institution to (1) determine a funds availability of the sender account to make the funds transfer for the payment amount and (11) send a funds transfer request to a computer-implemented funds transfer network to facilitate the payment from the sender account at the sender financial institution to the recipient account at the recipient financial institution, 
wherein: 
the funds transfer request comprises the recipient public identifier and the payment amount; 
the funds transfer request does not include an account number of the recipient account; 
the computer-implemented funds transfer network comprises a first directory mapping the recipient public identifier to a recipient private identifier; 
the recipient private identifier is embedded with information that identifies the recipient financial institution; 
the recipient private identifier is not shared with the sender; 
the computer-implemented funds transfer network is configured to send the recipient private identifier to the recipient financial institution to enable the recipient financial institution to map the recipient private identifier to the account number of the recipient account and make funds available to the recipient account in real-time for the payment; and the computer-implemented funds transfer network is operated by an entity that is different from the recipient financial institution and the sender financial institution.
 	Claim 11. (Currently Amended) A method implemented via execution of computing instructions at one or more processors, the method comprising: 
 	receiving a request based on a sender initiating a funds transfer, wherein the funds transfer is for the sender to make a payment to a non-financial institution, wherein the sender has a sender account at a sender financial institution, and wherein the non-financial institution has a recipient account at a recipient financial institution; 
 	[[facilitating]] obtaining sender identifying information from the sender; and 
 	[[facilitating]] sending at least (a) the sender identifying information, (b) a recipient public identifier of the non-financial institution, and (c) a payment amount for the payment to the sender financial institution to cause the sender financial institution to (i) determine a funds availability of the sender account to make the funds transfer for the payment amount and (ii) send a funds transfer request to a computer-implemented funds transfer network to facilitate the payment from the sender account at the sender financial institution to the recipient account at the recipient financial institution, 
 	wherein: 
 	the funds transfer request comprises the recipient public identifier and the payment amount; 
 	the funds transfer request does not include an account number of the recipient account; 
the computer-implemented funds transfer network comprises a first directory mapping the recipient public identifier to a recipient private identifier;  
the recipient private identifier is embedded with information that identifies the recipient financial institution;
the recipient private identifier is not shared with the sender; 
the computer-implemented funds transfer network is configured to send the recipient private identifier to the recipient financial institution to enable the recipient financial institution to map the recipient private identifier to the account number of the recipient account and make funds available to the recipient account in real-time for the payment; and
 	the computer-implemented funds transfer network is operated by an entity that is different from the recipient financial institution and the sender financial institution.

Reasons for Allowance
Applicant's arguments filed on 04/18/2022 have been fully considered but they are not persuasive. 
The best references found by Examiner are Vancini et al. (Patent No.: US 9,928,490), Musser et al. (Patent No.: US 8,751,381), and Provident Bank (Provident Bank, Universal Payment Identification Code (UPIC) guide).  These references, whether individually or combined, fail to teach every limitations in the amended independent claims.  None of the references teach “facilitating sending at least (a) the sender identifying information, (b) a recipient public identifier of the non-financial institution, and (c) a payment amount for the payment to the sender financial institution to cause the sender financial institution to (i) determine a funds availability of the sender account to make the funds transfer for the payment amount and (ii) send a funds transfer request to a computer-implemented funds transfer network to  facilitate the payment from the sender account at the sender financial institution to the recipient account at the recipient financial institution, wherein: the funds transfer request comprises the recipient public identifier and the payment amount; the funds transfer request does not include an account number of the recipient account; the computer-implemented funds transfer network comprises a first directory mapping the recipient public identifier to a recipient private identifier; the recipient private identifier is embedded with information that identifies the recipient financial institution; the recipient private identifier is not shared with the sender; the computer-implemented funds transfer network is configured to send the recipient private identifier to the recipient financial institution to enable the recipient financial institution to map the recipient private identifier to the account number of the recipient account and make funds available to the recipient account in real-time for the payment; and the computer-implemented funds transfer network is operated by an entity that is different from the recipient financial institution and the sender financial institution”, which is required by amended independent claim 1.  Similar limitations are also recited in amended independent claim 11.  
Vancicni teaches storing “information sufficient for the member bank to identify the user” and passing this information to bank computer system, such that the bank can access its own information directory to obtain account information (see Column 5 line 64 through column 6 line 21).  Vancini falls short of teaching a private identifier, and more importantly, Vancini does not teach “the private identifier being embedded with information that identifies the recipient financial institution”, as required by the amended independent claims.  Musser fails to fulfill Vancini’s deficiency, because Musser teaches the private virtual identifier is for the sender, not the recipient.  Examiner also agrees that Provident Bank does not fulfill Vacncini’s deficiency.   	The private identifier is sent to the sender financial institution to facilitate the fund transfer such that the sender financial institution associates the transfer of the funds with the private identifier.  The recipient financial institution is able to figure out the recipient’s account number from the private identifier received from the sender financial institution.  By doing so, the account number of the recipient account does not need to be shared with the sender, the sender financial institution or the transaction system.  As such, the private identifier provides an additional level of security in fund transfer.  	For these reasons, claims 1-20 are in condition of allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
APR-2022